DETAILED ACTION
	This office action is in response to the amendment filed December 22, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as obvious over Kouno et al. (US 2012/0132954) in view of Takahashi (US 2016/0329322).
Regarding claim 1, Kouno discloses a semiconductor device (Fig. 3) comprising:
a transistor region (IGBT) formed in a semiconductor substrate having a first conductivity type (N) drift layer (101); and
a diode region (FWD) formed to be adjacent to the transistor region (IGBT) in the semiconductor substrate, wherein
the transistor region (IGBT) has a second conductivity type (P) base layer (102) formed on the drift layer (101), a diffusion layer (108) formed on the base 
the diode region (FWD) has a second conductivity type (P) anode layer (102) formed on the drift layer (101) and a first conductivity type (N) cathode layer (21) formed on the lower side of the drift layer (101), and
the cathode layer (21) has an adjacent region (AR, see annotated Fig. 3, below), the adjacent region (AR) having a depth, from a lower surface of the semiconductor substrate, and having first conductivity type (N) impurity concentration which decreases toward the transistor region (see Fig. 7, the size of the implanted cathode regions 21 decrease towards the IGBT region, which results in a decreased concentration toward the IGBT region).

    PNG
    media_image1.png
    533
    855
    media_image1.png
    Greyscale

Figure 3 of Kouno et al. (US 2012/0132954), annotated by the Examiner
Kouno does not specifically discloses wherein the depth of the adjacent region becomes shallower toward the transistor region. Nevertheless, Kouno’s method of forming the adjacent region (see Kouno’s Figs. 7A-7D) is similar to Applicant’s in that first conductivity type impurities are implanted through a mask at a lower concentration toward the transistor region, then the device is annealed (Kouno, ¶ [0083]). This manufacturing process would inherently result in the depth of the adjacent region being shallower toward the transistor region.
Kouno also does not disclose the base layer has a higher second conductivity type impurity concentration that that of the anode layer. Attention is brought to the Takahashi reference, which discloses a similar semiconductor device (Fig. 1) comprising:

a diode region (right side) formed to be adjacent to the transistor region (left side) in the semiconductor substrate, wherein
the transistor region (left side) has a second conductivity type (P) base layer (2) formed on the drift layer (1), a diffusion layer (4) formed on the base layer (2) and having higher second conductivity type (P) impurity concentration than the base layer (2, ¶ [0037]), a first conductivity type (N) emitter layer (3) formed on the base layer (2), a gate electrode (19) contacting the base layer (2) via an insulation film (20), and a second conductivity type (P) collector layer (11) formed on a lower side of the drift layer (1),
the diode region (right side) has a second conductivity type (P) anode layer (7) formed on the drift layer (1) and a first conductivity type (N) cathode layer (12) formed on the lower side of the drift layer (1), and
the base layer (2) has a higher second conductivity type (P) impurity concentration than that of the anode layer (7, ¶ [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the semiconductor device disclosed by Kouno to include the base layer having a higher second conductivity type impurity concentration that that of the anode layer, as taught by Takahashi, since the low concentration of the anode layer improves device characteristics (Takahashi, ¶ [0061]).
Regarding claim 2, Kouno discloses wherein the cathode layer (21) includes a non-adjacent region (middle region 21 in FWD) contacting the adjacent region (AR) and having a constant depth from the lower surface of the semiconductor substrate.
Regarding claim 3, Kouno discloses wherein the adjacent region (AR) has an inclined upper surface (this would be an inherent property of the implanted and annealed regions of Kouno).
Regarding claim 4, Kouno further discloses, on the adjacent region (AR), a p type layer (right 22 in FWD) having same impurity concentration as the collector layer (110).
Regarding claim 5, Kouno further discloses a first conductivity type (N) buffer layer (112) contacting an upper surface of the collector layer (110), an upper surface of the p type layer (right 22 in FWD), and an upper surface of the cathode layer (21).
Regarding claim 7, Takahashi further discloses, between the drift layer (1) and the base layer (2), a first conductivity type (N) carrier storage layer (8) having higher first conductivity type (N) impurity concentration than the drift layer (1). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the semiconductor device disclosed by Kouno to include, between the drift layer and the base layer, a first conductivity type carrier storage layer having higher first conductivity type impurity concentration than the drift layer, as taught by Takahashi, to suppress recovery current of the device more effectively (Takahashi, ¶ [0061]).

Claim 6 is rejected under 35 U.S.C. 103 as obvious over Kouno et al. (US 2012/0132954) in view of Takahashi (US 2016/0329322), as applied to claim 1, and in further view of Yoshida et al. (US 2017/0047322).
Regarding claim 6, Kouno discloses the semiconductor device according to claim 1, further comprising an upper electrode (107) directly contacting the anode layer (102). Kouno, however, does not further disclose a barrier metal formed on the diffusion layer and the emitter layer; and the upper electrode directly contacting the barrier metal and the anode layer. Attention is brought to the Yoshida reference, which discloses the similar semiconductor device (Fig. 1), further comprising a barrier metal (15) formed on the diffusion layer (7) and the emitter layer (6); and an upper electrode (8) directly contacting the barrier metal (15) and the anode layer (2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the semiconductor device disclosed by Kouno to include a barrier metal formed on the diffusion layer and the emitter layer; and the upper electrode directly contacting the barrier metal and the anode layer, similar to that taught by Yoshida, since the barrier layer “realizes favorable ohmic contact… with the p+ type contact region 7” (Yoshida, ¶ [0043]).

Response to Arguments
Applicant’s arguments filed December 22, 2020 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang et al. (US 2010/0289032) discloses a similar masked implantation and annealing method that results in a decreasing depth and concentration gradient (Fig. 3 and ¶ [0065]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE C NIESZ whose telephone number is (303)297-4333.  The examiner can normally be reached on M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMIE C NIESZ/           Primary Examiner, Art Unit 2822